DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 4 of the specification, periods are used incorrectly after each reference numeral creating confusion in the listing of parts. Removing periods may improve clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. For examination purposes, the claims will be treated on their merits as best understood. 
Claim 3 is indefinite for the following reasons: 
Claim 3 recites “the circular groove” and “the circular groove wall” throughout the claim. However, since “two circular grooves disposed in the work head” are positively recited in line 3, it is unclear if the applicant is referring to each of the circular grooves or one of the circular grooves. If applicant is referring to one of the two circular grooves, it is unclear which one, resulting in a lack of antecedent basis. Confusion may 
Claim 3 recites the following limitation: “two outer ring gears respectively projecting into…, the outer ring gear comprising…” It is unclear if “the outer ring gear” refers to each of the two outer ring gears or one of the two outer ring gears. If applicant is referring to one of the outer ring gears, it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as the first outer ring gear, the second outer ring gear, or each outer ring gear. 
Claim 3 recites “the ring body” throughout the claim. Since “the outer ring gear comprising: a circular ring body, a plurality of linear outer teeth fixed on the periphery of the ring body” is recited in lines 9-10, it is unclear if the applicant is referring the circular ring body. Confusion may be reduced using consistent terminology throughout the claim. 
Claim 3 recites “the work head connection end” throughout the claim. However, since “two spaced work head connection ends” were positively recited in lines 1-2 it is unclear if applicant is referring to each spaced work connection head end or one of the two. If applicant is referring to one of the two spaced work head connection ends, it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first spaced work head connection, or the second spaced work head connection.   
Claim 3 recites the limitation “a central hole disposed through the work head connection end”. It is unclear if a central hole is in each spaced work connection head end or one of the two. If applicant is referring to one of the two spaced work head connection ends, it is unclear which one, resulting in a lack of antecedent basis. 
Claim 4 is indefinite for the following reasons: 
Claim 4 recites the limitation "wherein the circular groove”. However, since “two circular grooves disposed in the work head” are positively recited in line 3, it is unclear if the applicant is referring to each of the circular grooves or one of the circular grooves. Therefore claim 4 is indefinite. If applicant is referring to one of the two circular grooves, it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim to specify which of the circular grooves the applicant is referring using phrases such as each, right, or left. 
Claim 4 recites the limitation “the pin shaft”. However, since “two pin shafts” were positively recited in claim 3 it unclear if applicant is referring to each pin shaft or one of the two. Therefore claim 4 is indefinite. If applicant is referring to one of the pin shafts it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first pin shaft, or the second pin shaft.   
Claim 5 recites the limitation "the work head connection end". However, since “two spaced work head connection ends” were positively recited in lines 1-2 of claim 3 it is unclear if applicant is referring to each spaced work connection head or one of the two. Therefore claim 5 is indefinite. If applicant is referring to one of the two spaced work head connection ends, it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first spaced work head connection, or the second spaced work head connection.   
Claim 7 is indefinite for the following reasons:

Claim 7 recites “the work head connection end”. However, since “two spaced work head connection ends” were positively recited in lines 1-2 of claim 3 it is unclear if applicant is referring to each spaced work connection head end or one of the two. Therefore claim 7 is indefinite. If applicant is referring to one of the spaced work head connection ends it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first spaced work head connection ends, or the second spaced work head connection.   
Furthermore, applicant claims “a screw”. However it is unclear if two screws are required since there are two work head connection ends and unlocking buttons. Therefore claim 7 is indefinite. If applicant is referring to one of two screws it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first, or the second.
Claim 8 is indefinite for the following reasons: 
Claim 8 recites the limitation “the pin shaft”. However, since “two pin shafts” were positively recited in claim 3 it unclear if applicant is referring to each pin shaft or one of the two. Therefore claim 8 is indefinite. If applicant is referring to one of the pin shafts it is unclear which one, resulting in a lack of antecedent basis. Confusion may be 
Claim 8 recites the limitation “provided at the end”. It is unclear which end applicant is referring to. If applicant is referring to one of the two spaced work head connection ends, it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by using words such as the first, the second, or each. 
Claim 8 recites the limitation “screw connection hole”. As previously discussed with claim 7, it is unclear if two screws are required, so it is unclear if there is one or two screw connection holes. Therefore claim 8 is indefinite. If applicant is referring to one of two screw connection holes it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first, or the second. 
Claim 8 recites the limitation “the screw”. As previously discussed with claim 7, it is unclear if two screws are required. Therefore claim 8 is indefinite. If applicant is referring to one of two screws it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first, or the second. 
Claim 8 recites “the unlocking button”. However, since “two unlocking buttons” are positively recited in claim 3, it is unclear if the applicant is referring to each unlocking button or one of the two. Therefore claim 8 is indefinite. If applicant is referring to one of the two unlocking buttons it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as the first unlocking button, the second unlocking button, or each unlocking button. 

Claim 9 is indefinite for the following reasons: 
Claim 9 recites “the decorative cover”. As previously discussed with claim 7, it is unclear if two screws are required, so it is unclear if there is one or two decorative covers. Therefore claim 9 is indefinite. If applicant is referring to one of two decorative covers, it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first, or the second.
Claim 9 recites “the screw head”. As previously discussed with claim 7, it is unclear if two screws are required, so it is unclear if there is one or two screw heads. Therefore claim 9 is indefinite. If applicant is referring to one of two screws it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first, or the second. 
Claim 9 recites “the screw”. As previously discussed with claim 7, it is unclear if two screws are required, so it is unclear if there is one or two screws. Therefore claim 9 is indefinite. If applicant is referring to one of two screws it is unclear which one, resulting in a lack of antecedent basis. Confusion may be reduced by rewording the claim using phrases such as each, the first, or the second.
Claim 9 recites “the unlocking button”. However, since “two unlocking buttons” are positively recited in claim 3, it is unclear if the applicant is referring to each 
Claim 10 recites the “the circular groove”. However, since “two circular grooves disposed in the work head” are positively recited in line 3 of claim 3, it is unclear if the applicant is referring to each of the circular grooves or one of the circular grooves. If applicant is referring to one of the two circular grooves, it is unclear which one, resulting in a lack of antecedent basis. Therefore claim 10 is indefinite. Confusion may be reduced by rewording the claim to specify which of the circular grooves the applicant is referring using phrases such as each, right, or left. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Newsome (US Pub No 2009/0144921 A1). 
Regarding claim 1, Newsome teaches a pet care tool (toothbrush 10), comprising: a work head (brush head 40 and bridge 30), and a handle (handle 20) connected to the work head (handle 20 connected to brush head 40 and bridge 30 as seen in Fig 1); wherein the handle (handle 20) is pivotally connected to the work head (brush head 40 and bridge 30) by a pivotal connection mechanism (handle 20, bridge 30, and brush head 40 may be hinged together as described in para 0023), which comprises an angle locking structure (hinge(s) as described in para 0023) that can lock and unlock the connection angle of the work head and the handle in at least two angular positions (locked position for use and unlocked in order to fold as described in para 0023).
Regarding claim 6, Newsome teaches the pet care tool according to claim 1 as previously discussed. Newsome further teaches wherein the handle has a C-shaped structure (C-shape of the handle as seen in Fig 1 and described in para 0003).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Newsome (US Pub No 2009/0144921 A1) in view of Franklin (US Patent No 5,123,768).
Regarding claim 2, Newsome teaches claim 1 as previously discussed. Newsome does not teach details of the angle locking structure. However, Franklin teaches the details of the angle locking structure for use in jointed coupling of handles in brushes. Franklin and Newsome teach analogous art to the claimed invention. 
Franklin teaches wherein the angle locking structure (apparatus 10) comprises: a plurality of first engaging teeth fixed to the work head (housing member 44 has cavity 42 with a plurality of teeth like projections 46) and spaced apart in the circumferential direction (as seen in Fig 1), a plurality of second engaging teeth fixed to the handle (housing member 
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Newsome by adding the pivotal connection mechanism taught by Franklin. One of ordinary skill in the art would be motivated to add the pivotal connection mechanism in order to provide “adjustment of tools to a desired angle which would otherwise be unachievable” (Franklin; col 2, lines 53-56).
Newsome as modified by Franklin above discloses the claimed invention except for when the ring gear is in the second position, the first engaging teeth mesh with the ring gear while the second engaging teeth are separated from the ring gear. Franklin does however teach of a second position where one set of engaging teeth (the second engaging teeth/projections 26) mesh with the ring gear and another (first engaging teeth/projections 46) is separated from the ring gear. Therefore it would have been obvious to one of ordinary skill in to rearrange the second position such that the first engaging teeth mesh with the ring gear while the second are separated, since it has been held that rearranging parts of an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644